Citation Nr: 0800304	
Decision Date: 01/04/08    Archive Date: 01/22/08	

DOCKET NO.  05-39 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   

2.  Entitlement to service connection for tinnitus.   

3.  Entitlement to a disability rating in excess of 20 
percent for spondylolisthesis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1989 to 
August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the VARO in Cheyenne, Wyoming, that increased the disability 
rating for the veteran's spondylolisthesis from zero percent 
to 20 percent, effective May 30, 2004, and from a 
February 2005 rating decision of the same RO that denied 
service connection for bilateral hearing loss and for 
tinnitus.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.  


REMAND

A review of the evidence of record reveals that in an 
October 2007 communication, the veteran's accredited 
representative indicated that the veteran wanted a travel 
board hearing regarding the claims at issue.  

There is no indication in the record that such a hearing was 
scheduled for the veteran.  A hearing should therefore be 
scheduled for him in accordance with his wishes.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 
(2007).  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The veteran should be scheduled for a 
hearing by either a video conference or a 
travel board with a Veterans Law Judge at 
the RO.  A copy of the notice of the 
scheduling of the hearing to him should 
be placed in the record, keeping in mind 
the 30 day advance notice requirements 
specified at 38 C.F.R. § 19.76 (2007).  

2.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

3.  When the foregoing has been 
completed, VA should readjudicate the 
claims on the basis of all the evidence 
of record.  If the benefits sought are 
not granted to the veteran's 
satisfaction, he and he representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity for response.  

Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



